Exhibit 10.21

LTX CORPORATION

Restricted Stock Unit Agreement

Granted Under 2004 Stock Plan

 

  1. Grant of Award.

This Agreement evidences the grant by LTX Corporation, a Massachusetts
corporation (the “Company”) on ___________, 200_ (the “Grant Date”) to
____________ (the “Participant”) of ________ restricted stock units of the
Company (individually, an “RSU” and collectively, the “RSUs”). Each RSU
represents the right to receive one share of the common stock, $0.05 par value
per share, of the Company (“Common Stock”) as provided in this Agreement and in
the Company’s 2004 Stock Plan (the “Plan”). The shares of Common Stock that are
issuable upon vesting of the RSUs are referred to in this Agreement as “Shares.”

 

  2. Vesting; Forfeiture.

(a) This award shall vest as follows:

 

Date

  Percentage  

November 30, 2006

  25 %

November 30, 2007

  25 %

November 30, 2008

  25 %

November 30, 2009

  25 %

If the Participant’s employment with the Company terminates for any reason
before the date upon which the award is fully vested, then the number of RSUs
which have not vested shall be forfeited. The vesting of this award will be
accelerated as hereinafter provided if prior to November 30, 2006 the Company
achieves in a fiscal quarter a financial net income breakeven level as
calculated pursuant to generally accepted accounting principles (“Breakeven
Level”) of $41 million of quarterly revenue or less (the “First Breakeven
Target”). If the First Breakeven Target is achieved prior to November 30, 2006,
this award shall vest as to 25% of the original number of RSUs on the date of
announcement of the earnings for that quarter (the “First Breakeven Date”) and
as to an additional 25% the original number of RSUs on each of the first, second
and third anniversaries of the First Breakeven Date. If before the first
anniversary of the First Breakeven Date the Company achieves in a fiscal quarter
a breakeven level of $37 million of quarterly revenue or less (the “Second
Breakeven Target”), then as of the date upon which the earnings for such fiscal
quarter have been announced (the “Second Breakeven Date”), this award shall vest
as to an additional 25% of the original number of RSUs, the vesting schedule
described above shall not apply and this award shall vest as to an additional
25% of the original number of RSUs on each of the first and second anniversaries
of the Second Breakeven Date. If the Second Breakeven Target is achieved on the
First Breakeven Date, then this award shall become vested as to 50% of the
original number of RSUs and shall vest as to an additional 25% of

 

- 1 -



--------------------------------------------------------------------------------

the original number of RSUs on each of the first and second anniversaries of the
First Breakeven Date.

(b) In the event that the Participant’s employment with the Company terminates
for any reason other than by reason of death or disability, any portion of this
award that is not vested as of the date of such termination shall be forfeited.
In the event that the Participant’s employment with the Company terminates by
reason of death or disability, this award shall be fully vested. For this
purpose, “disability” shall mean the inability of the Participant, due to a
medical reason, to carry out his duties as an employee of the Company for a
period of six consecutive months. For purposes of this Agreement, employment
with the Company shall include employment with a parent or subsidiary of the
Company.

(c) The determination of whether a specified Breakeven Level has been achieved
shall be confirmed by the Company’s Compensation Committee and the determination
of such committee shall be final and binding upon all parties.

 

  3. Distribution of Shares.

(a) The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a vesting date but before
distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date (each such date of distribution is
hereinafter referred to as a “Settlement Date”), the Shares of Common Stock
represented by RSUs that vested on such vesting date.

(b) The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

 

  4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 

  5. Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

 

- 2 -



--------------------------------------------------------------------------------

  6. Provisions of the Plan; Reorganization Event; Change in Control Event.

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

(b) Upon the occurrence of a Reorganization Event (as defined in the Plan) that
is not a Change in Control Event (as defined in the Plan), each RSU (whether
vested or unvested) shall become the right to receive the cash, securities or
other property that a Share was converted into or exchanged for pursuant to such
Reorganization Event. If, in connection with a Reorganization Event, a portion
of the cash, securities and/or other property received upon the conversion or
exchange of the Shares is to be placed into escrow to secure indemnification or
similar obligations, the mix between the vested and unvested portion of such
cash, securities and/or other property that is placed into escrow shall be the
same as the mix between the vested and unvested portion of such cash, securities
and/or other property that is not subject to escrow. Upon the occurrence of a
Change in Control Event (regardless of whether such event also constitutes a
Reorganization Event), then notwithstanding the foregoing provisions, this award
shall be fully vested if, on or prior to the first anniversary of the date of
the occurrence of the Change in Control Event, the Participant’s employment with
the Company or the Company’s successor is terminated for Good Reason (as defined
below) by the Participant or is terminated without Cause (as defined below) by
the Company or the Company’s successor.

(c) For purposes of this Section 6, (i) “Good Reason” shall mean any significant
diminution in the Participant’s title, authority, or responsibilities from and
after such Reorganization Event or any reduction in the annual cash compensation
payable to the Participant from and after such Reorganization Event or the
relocation of the place of business at which the Participant is principally
located to a location that is greater than 50 miles from its location
immediately prior to such Reorganization Event and (ii) “Cause” shall mean any
(i) willful failure by the Participant, which failure is not cured within 30
days of written notice to the Participant from the Company, to perform his or
her material responsibilities to the Company or (ii) willful misconduct by the
Participant which affects the business reputation of the Company.

 

  7. Withholding Taxes; Section 83(b) Election.

(a) No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

(b) The Participant acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this award.

 

  8. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by the dates
specified in Section 2 hereof or the achievement by the Company of the First
Breakeven Target and continuing service thereafter as an employee at the will of
the Company (not

 

- 3 -



--------------------------------------------------------------------------------

through the act of being hired). The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

(j) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) understands the terms and consequences of this
Agreement; and (iii) is fully aware of the legal and binding effect of this
Agreement.

(k) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LTX CORPORATION

By:

 

/s/ Mark J. Gallenberger

 

Mark J. Gallenberger

 

Vice President and

 

Chief Financial Officer

      

Participant’s Signature

      

Print Name

                

Address

 

- 5 -